DETAILED ACTION
The present application 16/897,319, filed on 06/10/2020, is being examined under the first inventor to file provisions of the AIA .  
Drawings
2	The drawings received on 06/10/2020 are accepted by the Examiner.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

	In claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to the abstract idea of designating an annotation to a location, as explained in detail below. 
In claim 1, a “method” is being recited.  The process claim 1 recites instructions to designating an annotation text string to a location [e.g. data evaluation/data judgement]; identifying a record of the location within a report [e.g. data observation]; selecting the annotation based on the record of the location within the report [e.g. data evaluation] and applying the text string of the annotation to the record within the report [e.g. data judgement/opinion]. These steps which describe applying an annotation text string to a location, are correspond to concepts identified as abstract ideas enumerated in the 2019 PEG.  These steps fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion.  

Claims 2-4 are similar to claim 1 also fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG.  The additional limitations including additional record information [e.g. distance value, temporal value or identifier] and a hardware display to display a presentation of the report includes the annotation text string and record information are mere instructions to implement an abstract idea on a generic computer component and merely uses a computer as a tool to display judgement results after data evaluation. The additional limitations are not indicative of integration into a practical application because adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.   Looking at the limitation as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. For these reasons, there is no inventive concept in the claims 2-4 and thus, they are ineligible.
.  The additional limitations receiving additional information to annotate the location including a boundary or a geo-fence [e.g. data gathering and observation] and using a computer device to generate the record of location within the report based on the geo-fence information [e.g. data evaluation and judgement] are abstract idea. For example a human, using pen and paper can generate the record of the location within a report by observation. These limitations in claims 5-6 are mere instructions to apply the exception using a generic computer device to create the record of location within the report and cannot integrate the judicial exception [e.g. abstract idea] into a practical application. Thus, taken alone, or in combination, the additional elements do not amount to significantly more than above-identified judicial exception (the abstract idea). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Therefore, claims 5 and 6 recite additional elements do not amount to significantly more, there is no inventive concept in the claims 5 and 6. Therefore, claims 5 and 6 are not patent eligible.
	Claim 7 is similar to claim 1 also fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG.  The additional limitation including receiving additional input that defines the boundary of the location and a hardware display to display map image that includes the location and designate the annotation of the geo-fence by received of a set of points within the image are found are mere instructions to implement the abstract idea on a generic computer component and merely uses a computer display as a tool to display a result on a map after data evaluation and data gathering. Therefore, the additional limitations cannot integrate the abstract idea into a practical application.  Claim 7 is not patent eligible.

.  
The recited limitations identifying a record of the location within a report [e.g. data observation] and selecting an annotation text string based on the record of the location within the report can be performed in the human mind [e.g. data evaluation and judgment].  For example a human, using pen and paper can evaluate the record of the location within a report and decide what annotation text string go with the record within the report.  The additional limitation including at least a sensor device and a memory to apply the text string of the annotation to the record within the report is not indicative of integration into a practical application because adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.   Looking at the limitation as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. For these reasons, there is no inventive concept in the claim 8 and thus, it is ineligible.


Claims 9-11 are similar to claim 8 also fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG.  The additional limitations including additional record information [e.g. distance value, temporal value or identifier] and a hardware display to display a presentation of the report includes the annotation text string and record information are mere instructions to implement an abstract idea on a generic computer component and merely uses a computer as a tool to display judgement results after data evaluation. The additional limitations are not indicative of integration into a practical application because adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.   Looking at the limitation as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. For these reasons, there is no inventive concept in the claims 9-11 and thus, they are ineligible.
Claims 12 and 13 are similar to claim 8 also fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG.  The additional limitations receiving additional information to annotate the location including a boundary or a geo-fence [e.g. data gathering and observation] and using a computer device to generate the record of location within the report based on the geo-fence information [e.g. data evaluation and judgement] are abstract idea. For example a human, using pen and paper can generate the record of the location within a report by observation. These limitations in claims 12 and 13 are mere instructions to apply the exception using a generic computer device to create the record of location within the report and cannot integrate the judicial exception [e.g. abstract idea] into a practical application. Thus, taken alone, or in combination, the additional elements do not amount to significantly more than above-identified judicial exception (the abstract idea). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Therefore, claims 12 and 13 recite additional elements do not amount to significantly more, there is no inventive concept in the claims 12 and 13. Therefore, claims 12 and 13 are not patent eligible.
	Claim 14 is similar to claim 8 also fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG.  The additional limitation including receiving additional input that defines the boundary of the location and a hardware display to display map image that includes the location and designate the annotation of the geo-fence by received of a set of points within the image are found are mere instructions to implement the abstract idea on a generic computer component and merely uses a computer display as a tool to display a result on a map after data evaluation and data gathering. Therefore, the additional limitations cannot integrate the abstract idea into a practical application.  Claim 14 is not patent eligible.
In claim 15, a ”non-transitory recording medium” is being recited.  The article of manufacture claim recite instructions recite instructions to designating an annotation text string to a location; identifying a record of the location within a report; selecting the annotation based on the record of the location within the report and applying the text string of the annotation to the record within the report. These steps which describe applying an annotation text string to a location, are correspond to concepts identified as abstract ideas enumerated in the 2019 PEG.  These steps fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion.  
The recited limitations identifying a record of the location within a report [e.g. data observation] and selecting an annotation text string based on the record of the location within the report can be performed in the human mind [e.g. data evaluation and judgment].  For example a human, using pen and paper can evaluate the record of the location within a report and decide what annotation text string go with the record within the report.  The additional limitation including at least one or more processors of a machine to apply the text string of the annotation to the record within the report is not indicative of integration into a practical application because adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.   Looking at the limitation as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. For these reasons, there is no inventive concept in the claim 15 and thus, it is ineligible.
Claims 16-18 are similar to claim 15 also fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG.  The additional limitations including additional record information [e.g. distance value, temporal value or identifier] and a hardware display to display a presentation of the report includes the annotation text string and record information are mere instructions to implement an abstract idea on a generic computer component and merely uses a computer as a tool to display judgement results after data evaluation. The additional limitations are not indicative of integration into a practical application because adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.   Looking at the limitation as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. For these reasons, there is no inventive concept in the claims 16-18 and thus, they are ineligible.
Claim 19 is similar to claim 15 also fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG.  The additional limitations receiving additional information to annotate the location including a boundary or a geo-fence [e.g. data gathering and observation] and using a computer device to generate the record of location within the report based on the geo-fence information [e.g. data evaluation and judgement] are abstract idea. For example a human, using pen and paper can generate the record of the location within a report by observation. These limitations in claim 19 are mere instructions to apply the exception using a generic computer device to create the record of location within the report and cannot integrate the judicial exception [e.g. abstract idea] into a practical application. Thus, taken alone, or in combination, the additional elements do not amount to significantly more than above-identified judicial exception (the abstract idea). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Therefore, claim 19 recites additional elements do not amount to significantly more, there is no inventive concept in the claim 19. Therefore, claim 19 is not patent eligible.
	Claim 20 is similar to claim 15 also fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG.  The additional limitations including gathering additional information that defines the boundary of the location and a hardware vehicle to further gather record information includes a set of trip attributes of a trip within the boundary of a locations are mere instructions to implement the abstract idea on a generic computer component and merely uses a vehicle device as a tool to gather additional information. Therefore, the additional limitations cannot integrate the abstract idea into a practical application.  Claim 20 is not patent eligible.


      Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 2, 5-9, 12-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Knopp et al (US 2018/0189913 A1), hereinafter Knopp and in view of Andrew et al (US 2017/0276497 A1), hereinafter Andrew.         
Referring to claims 1, 8 and 15, Knopp discloses a method comprising:
designating an annotation to a location (See para. [0060], assigning conditional tags corresponding to an incident and/or event associated with a location [e.g. GPS position, an address, a city, a state, country]), the annotation comprising a text string (See para. [0033], [0060], the conditions tag or annotation is information in a report or raw data including location information, temporal information, weather information, event information);
	identifying a record of the location within a report (See para. [0007], para. [0053], the system analyzes data received from the report, the report containing event information associated with at least one event occurring at a first location);

selecting [incident information] based on the record of the location within the report (See para. [0007], para. [0033], para. [0034], para. [0056] and para [0060], the system receives the report corresponds to a known incident or a new incident based on the event occurred at the first location and associates incident information [e.g. add , merge, link or enrich conditional tags related to environment present at the location] based on the event occurred at the first location event in the report, the system generates incident information includes assigning to a category which sets forth the type of incident and some categories may have multiple levels, the incident information contain conditional tags which related to environment present at the location in the moment of the incident [e.g. weather conditions, temporal information, location information, event information or etc.);
applying the text string of the annotation to the record within the report (See para. [0007], para. [0033] and para. [0056], the system determines that the report corresponds to a known incident and apply the incident information corresponds to the known incident with the new information to generate updated existing incident information included in the report, note in para. [0033] and para. [0066], the new incident information includes conditional tag or text string describing environment present at the location in the moment of the incident).
Knopp does not explicitly selecting an annotation based on the record of the location.
However, Andrew discloses selecting an annotation based on the record of the location and applying the text string of the annotation to the record (See para. [0049] and Figure 3, the annotation module receives a selection of the particular text to be edited via user interface, the annotation receives a selection of segment or waypoint and in response to receiving this selection, the annotation module enable modification of text presented corresponding to the selected waypoint or segment, the annotation module automatically applies the edited segment [e.g. textual annotation] on a map).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the incident information of the Knopp system to select an annotation based on the record of the location, taught by Andrew. Skilled artisan would have been motivated to enable users to modify and annotate map data in order to have more accurate and helpful instruction (See Andrew, para. [0005]). In addition, both of the references (Knopp and Andrew) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as presenting collected data on graphical maps. This close relation between both of the references highly suggests an expectation of success.
As to claims 2, 9 and 16, Knopp discloses wherein the record is associated with an identifier (See para. [0012], para. [0068], para. [0100] para.[0091]and Figure 3, the event information is associated a location or a name identifier such as a location address of the event or the name such as “Superbowl”), and the method comprises:
	receiving an input that provides a selection of the identifier (See para. [0091] and Figure 3, the system receives user input regarding on the location address/name of the event, the user may enters the distance between the user and the location of the event, the system provides user options to approximate the location address/name); and
	causing display of a presentation of the report that includes a display of the record of the location (See para. [0112]-para. [0115] and Figures 11A-C, 12 the mobile application is configure to display a map on a display screen to present the safety locations/objects which includes a display of the event address locations), the display of the record of the location including the text string (See para. [0033], para.  [0060], para. [0115], para. [0116] and Figure 12, displaying the safety objects/locations includes the incident information contain conditional tags which related to environment present at the location [e.g. temporal information]).
As to claims 5, 12 and 19, Knopp discloses generating the record of the location within the report (See para. [0007], para. [0033] and para. [0056], the system determines that the report corresponds to a known incident and apply the incident information corresponds to the known incident with the new information to generate updated existing incident information included in the report) but does not explicitly disclose receiving an input that defines a boundary of a geo-fence.
Andrew discloses receiving an input that defines a boundary of a geo-fence that encompasses the location, and wherein the designating the annotation to the location includes designating the annotation to the geo-fence (See para. [0031] and para. [0040], the system receives input from a user of computing device regarding a desired and location the user wishes to travel to and presents an annotation based on the computing device passing through a pre-defined location, the pre-defined location is one or more geo-fences and associated with annotations);
	detecting a client device within the boundary of the geo-fence (See para. [0040], the system monitors the location of an computing device and determines a geo-fence, a virtual perimeter for real-world geographical area); and
	generating the record of the location based on the detecting the client device within the boundary of the geo-fence (See para. [0052], in response to determining a location of the computing device is within a geo-fence, the system generates data record including image data or a portion of segment  [e.g. look at this house that’s for sale on the left]).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the detected event location of the Knopp system to be within the boundary of a geo-fence, taught by Andrew. Skilled artisan would have been motivated to determine the location of the user accurately since a geo-fence is a virtual perimeter for a real-world geographic area represented by maps (See Andrew, para. [0040]). In addition, both of the references (Knopp and Andrew) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as presenting collected data on graphical maps. This close relation between both of the references highly suggests an expectation of success.
As to claims 6, 13 and 20, Andrew also discloses wherein the client device includes a vehicle (See para. [0044] the client devices includes a vehicle) and the detecting the client device within the boundary of the geo-fence includes detecting a segment of a trip within the boundary of the gea-fence (See para. [0003], para. [0040], detecting the location of the computing device within a predefined geo-fence, for example detecting a route or a trip passes through a pre-defined geo-fence that is associated with a local grocery store that a user frequents), the segment of the trip comprising a set of trip attributes, and wherein the record of the location further comprises the set of trip attributes of the segment of the trip (See para. [0065], the system tracking data of a route from a start location to end location, the system locates an annotation associated with a waypoint or a segment of the route includes traffic conditions associated with a portion of the route, weather conditions associated with a portion of the route, or an estimated amount of time required to traverse the distance between the waypoint or the segment of the route and an end distinction of the route).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the detected event location of the Knopp system to be within the boundary of a geo-fence and a set of trip attributes, taught by Andrew. Skilled artisan would have been motivated to provide detail data records when user is within the boundary of the location (See Andrew, para. [0040]). In addition, both of the references (Knopp and Andrew) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as presenting collected data on graphical maps. This close relation between both of the references highly suggests an expectation of success.
	As to claims 7 and 14, Knopp does not explicitly disclose the boundary of the geo-fence.
Andrew discloses wherein the receiving the input that defines the boundary of the geo-fence that encompasses the location (See para. [0031] and para. [0033], the map application receives input from a user of the computing devices regarding a desired and location the user wishes to travel to, the user may draw an arrow on the graphical representation of the instructions on the map that points to a location, the user selects, click, click and drag an object, such as arrow or pin and places the object at a desired location) includes:
causing display of a map image that depicts a geographic region that includes the location (See para. [0031], the map applications presents a user interface on a display of computing devices to enable a user to select instructions or modified instructions for traversing various routes from a starting location to the desired end location):
receiving selections of a set of points within the map image (See para. [0002], [0015],[0016]  [0031] , [0033] and para. [0068], the system receives a waypoint(s) or segment(s) presented graphically in the view map, the waypoint is associated with a first route or a second route to the end location;
generating the geo-fence based on the set of points designating the annotation to the geo-fence (See para. [0015], para. [0052], para. [0059], generating a geo-fence or a predefined location that is associated with the received waypoint(s) or the route, for example, if user selects a waypoint route within the local grocery store boundary, a geo-fence is generated on a map to associate annotation “buying groceries” as a reminder).

6.	Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Knopp (US 2018/0189913 A1) in view of Andrew (US 2017/0276497 A1) and further in view of Gompert et al. (US 2013/0332004 A1), hereinafter Gompert.

As to claims 3, 10 and 17, Knopp discloses wherein the display of the record within the presentation of the report further comprises record attributes that include an address and a temporal value (See Figure 12, para. [0015] and para. [0016]).
Knopp does not explicitly disclose the display of the record within the presentation of the report further comprises record attributes that include a distance value and a temporal value.
However, Gompert discloses the display of the record within the presentation of the report further comprises record attributes that include a distance value and a temporal value (See Figure 8 and para. [0193], display a record includes a distance value and a time value for a specific event).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the report of the Knopp system to display the record with a distance value and a temporal value, taught by Gompert. Skilled artisan would have been motivated to provide more detail data records for later use for particular safety violation events (See Gompert, para. [0004]). In addition, both of the references (Knopp and Gompert) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as collecting and reporting data records for safety events. This close relation between both of the references highly suggests an expectation of success.
As to claims 4, 11 and 18, Knopp discloses a vehicle infotainment system and the electronic device is linked to a user profile or an electronic device ID (See para. [0068], para. [0100] and para. [0113]).
Knopp does not explicitly disclose the record is associated with vehicle identifier.
However, Gompert discloses the record is associated with vehicle identifier (See para. [0190], the data record includes vehicle ID, driver ID, time and other factors).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the report of the Knopp system to associate a vehicle identifier with the record, taught by Gompert. Skilled artisan would have been motivated to provide more detail data records for later use for particular safety violation events (See Gompert, para. [0004]). In addition, both of the references (Knopp and Gompert) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as collecting and reporting data records for safety events. This close relation between both of the references highly suggests an expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Duggan et al. (US 2017/0277671 A1) discloses a computing device includes a display, a logic machine, and a storage machine holding instructions executable to display a map via the display, and associate a note with location data defining a geographic location. The note is associated with an annotation displayable on the map. The annotation is associated with a location parameter defining a map location at which the annotation is displayed on the map corresponding to the geographic location associated with the note. The annotation is associated with a zoom parameter defining one or more neap zoom levels at which the annotation is displayed on the map. The annotation is associated with a context parameter defining one or more computing device contexts with which the annotation is displayed on the map. A notification corresponding to the note is presented based on the computing device being located within a threshold distance of the geographic location.  
Jain et al. (US 2015/018016 A1) discloses a system to utilize geo-fences to limit calls to a server system from a user's mobile device may be provided in the form of a geo-fencing application executing on a mobile device. A geo-fencing application may be configured to detect, based on the monitored location information, that the associated mobile device has entered an area represented by a passive geo-fence and stop reporting location information to the server until the mobile device is outside the area represented by the passive geo-fence. A passive geo-fence represents a low or non-engagement geographical area, where a service provider is not as interested in engaging with potential or existing customers with respect to their services.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUK TING CHOI/Primary Examiner, Art Unit 2153